DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 line 2 "a tip having generally planar skin contact surface" should read "a tip having a generally planar skin contact surface"  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 16 recites the limitation "the absence of skin displacement" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (WO 2011122395  hereinafter 'Ogawa').
Regarding Claim 13, Ogawa teaches a medication injection device (1) comprising: 
a housing (2,37) having a skin-facing surface (underside of 37) configured to contact a user's skin (see annotated Fig 3.1); 
a skin displacement structure (36) extending from and surrounded by the skin-facing surface (37; it is interpreted that 37 radially surrounds skin displacement structure 36), said skin displacement structure (36) including an injection needle aperture positioned therein and defining an injection needle aperture opening (the aperture is interpreted as the interior hollow portion of 36, and the opening is interpreted as the distal part thereof); 
an injection needle (10) that slidably (see Figs 3 and 5; the needle is slidable within device 1) extends out of the injection needle aperture opening and beyond the skin displacement structure (see Fig 3; needle tip 12 is beyond skin displacement structure 36), said injection needle aperture containing a septum (shaded area 17, 18, 23; see annotated fig 3.1) that is 
the skin displacement structure serving to compress tissue around the injection needle aperture opening and thereby creating a tissue pressure zone around the injection needle aperture opening having higher pressure than in tissue outwardly of the tissue pressure zone (see annotated Fig 3.1, dark gray area is compressed by 36 where the needle 12 is inserted as opposed to the tissue area by 37; Also see Pg. 10 para. 2 teaching that when 36 is pressed into the skin, there is tension applied to the skin which ensures penetration of the needle).  

    PNG
    media_image1.png
    612
    524
    media_image1.png
    Greyscale

Annotated Fig 3.1

Regarding Claim 15, Ogawa teaches the medication injection device of claim 14 in which the injection needle extends to a subcutaneous depth of about 5 mm (Pg. 10 para. 3 teaches protrusion length is between 0.5-3.0 mm, 3.0 mm is interpreted to be about 5mm) and generates a medication bolus depth of about 0.4 cm - about 0.45 cm (Pg. 7 para. 6 last line teaches the bolus M is delivered under the skin, it is interpreted that it would reach a depth of about 0.4cm-0.45cm or 4mm-45mm).
Regarding Claim 22, Ogawa teaches the medication injection device of claim 13 wherein the skin displacement structure is configured to form an extension contact area within a user's skin, said extension contact area having a generally concave profile containing a point of needle insertion (see Fig 3 interpreted that pressing 36 in results in a generally concave profile; the dark gray portion that is compressed; also see annotated Fig 3.2).  

    PNG
    media_image2.png
    648
    524
    media_image2.png
    Greyscale

Annotated Fig 3.2
Regarding Claim 23, Ogawa teaches the medication injection device of claim 22 wherein the extension contact area extends radially outwards from the point of needle insertion (see annotated Fig 3.2, the extension contact area is interpreted to be radially outwards from point of needle insertion 12).  
Regarding Claim 24, Ogawa teaches the medication injection device of claim 23 wherein the point of needle insertion is centrally located within the concave profile of the extension contact area (see annotated Fig 3.2).  

Regarding Claim 26, Ogawa teaches the medication injection device of claim 13 wherein the skin displacement structure compresses tissue surrounding and extending radially outwards from the injection needle aperture opening when the skin-facing surface is in contact with the user's skin (see Fig 3; Also see Pg. 10 para. 2 teaching that when 36 is pressed into the skin, there is tension applied to the skin which ensure penetration of the needle).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (WO 2011122395) in view of Iwase et al. (US Patent Pub. 20110275994  hereinafter 'Iwase').
Regarding Claim 16, Ogawa teaches the medication injection device of claim 13 wherein the injection needle is extendable through the injection needle aperture sufficiently to extend a selected subcutaneous distance into tissue (See Fig 3; also see Pg. 7 para. 6 teaching that the needle is inserted the proper amount for the delivery of the medication)

Iwase teaches the selected subcutaneous distance providing substantially similar medication bolus depth as an injection needle extending substantially twice the selected depth in the absence of tissue displacement (Fig. 3 shows the needle depth L and the skin-raising length z, summing to get length P; [0078] shows that combining the skin-raising length z of 0.8 mm and the needle-protruding length L of 0.4 mm produces a insertion length, ie. medication bolus depth, of 1.2 mm which is substantially twice the selected depth without tissue displacement which would have been 0.4 mm or the needle -protruding length, L).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the injection needle of Ogawa such that it included the selected subcutaneous distance providing substantially similar medication bolus depth as an injection needle extending substantially twice the selected depth in the absence of tissue displacement as taught by Iwase. Doing so would help control the penetration depth by considering the skin is raised by the user pushing the injector against the skin (Iwase [0013], [0017]).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (WO 2011122395) in view Wilkinson et al. (US Patent Pub. 20030187423 hereinafter 'Wilkinson').
Regarding claim 27, Ogawa teaches the medication injection device of claim 13, however, Ogawa does not teach the skin-facing surface includes adhesive that is configured to secure the medication injection device to the user's skin.
Wilkinson teaches the skin-facing surface (110) includes adhesive (148) that is configured to secure the medication injection device to the user's skin [0071].
.
 Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to Claim 17, none of the prior art teaches or makes obvious the limitations of claim 17 in combination with the claim(s) from which it depends. 
Response to Arguments
Applicant’s arguments, see Pg. 6 line 19 - Pg. 8 line 12, filed 7/26/2021, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa.
Applicant’s arguments, see Pg. 8 lines 13 - 23, filed 7/26/2021, with respect to the rejection(s) of claim(s) 27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783